625 F.2d 718
WILSON P. ABRAHAM CONSTRUCTION CORPORATION, Plaintiff-Appellee,v.ARMCO STEEL CORPORATION, The CECO Corporation, and LacledeSteel Company, Defendants-Appellants.
No. 79-2007.
United States Court of Appeals, Fifth Circuit.
Aug. 21, 1980.

Appeal from the United States District Court for the Eastern District of Louisiana; Fred J. R. Heebe, Judge.
Raymond J. Salassi, Jr., Lawrence K. Benson, Jr., New Orleans, La., Charles Kadish, New York City, N.Y., for defendants-appellants.
Moise S. Steeg, Jr., New Orleans, La., Stephen D. Susman, Randall W. Wilson, Houston, Tex., for plaintiff-appellee.
Ford J. Dieth, New Orleans, La., James B. Henry, New York City, N.Y., for amicus curiae.
Before COLEMAN, Chief Judge, BROWN, AINSWORTH, GODBOLD, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, JR., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON and THOMAS A. CLARK, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED by the court that the order entered on October 22, 1979, for a hearing of this case en banc is hereby vacated and the case is remanded to the panel.